                Case 1:19-cv-01409-TJM-DJS Document 41 Filed 04/07/21 Page 1 of 2




                                                 STATE OF NEW YORK
                                           OFFICE OF THE ATTORNEY GENERAL
LETITIA JAMES                                                                                         DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                             LITIGATION BUREAU


                                               Writer Direct: (518) 776-2608

                                                          April 7, 2021

       VIA ECF

       Honorable Daniel J. Stewart
       United States Magistrate Judge
       United States District Court
       Northern District of New York
       James T. Foley - U.S. Courthouse
       445 Broadway
       Albany, NY 12207-2924


       Re:      CompassCare et. al v. Cuomo, et. al
                19-CV-1409 (TJM)(DJS)

       Dear Judge Stewart:

               On behalf of the defendants in the above-referenced action, I respectfully request that the
       dispositive motion deadline be extended from April 16, 2021, ECF No. 38, to May 21, 2020.
       Counsel for the plaintiffs consents to this request.

              Additionally, since all parties intend to file dispositive motions, counsel have conferred
       and propose the following briefing schedule:

                        Motions filed no later than May 21, 2021;
                        Opposition to motions filed no later than June 11, 2021; and
                        Replies filed no later than June 25, 2021.

                Thank you for your consideration of this matter.




                    THE CAPITOL, ALBANY, NY 12224 ● (518) 776-2300 ● FAX (518) 915-7738 * NOT FOR SERVICE OF PAPERS
                                                            WWW.AG.NY.GOV
      Case 1:19-cv-01409-TJM-DJS Document 41 Filed 04/07/21 Page 2 of 2

April 7, 2021
Page 2


                                         Respectfully yours,

                                         s/ Adrienne J. Kerwin

                                         Adrienne J. Kerwin
                                         Assistant Attorney General
                                         Bar Roll No. 105154
                                         Adrienne.Kerwin@ag.ny.gov



cc (via ECF): Kenneth Connelly, Esq.
              David A. Cortman, Esq.
              Kevin Theriot, Esq.
              James P. Trainor, Esq.
